Name: Council Regulation (EC) NoÃ 2117/2005 of 21 December 2005 amending Regulation (EC) NoÃ 384/96 on protection against dumped imports from countries not members of the European Community
 Type: Regulation
 Subject Matter: competition;  Europe;  trade;  cooperation policy;  trade policy
 Date Published: nan

 23.12.2005 EN Official Journal of the European Union L 340/17 COUNCIL REGULATION (EC) No 2117/2005 of 21 December 2005 amending Regulation (EC) No 384/96 on protection against dumped imports from countries not members of the European Community THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) By Regulation (EC) No 384/96 (1) the Council adopted common rules for protection against dumped imports from countries which are not members of the European Community. (2) In view of the very significant progress made by Ukraine towards the establishment of market economy conditions, as recognised by the conclusions of the Ukraine-European Union Summit on 1 December 2005, it is appropriate to allow normal value for Ukrainian exporters and producers to be established in accordance with the provisions of Article 2(1) to (6) of Regulation (EC) No 384/96, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EC) No 384/96, in the first sentence of Article 2(7)(b), the term the Ukraine shall be deleted. Article 2 This Regulation shall apply to all investigations initiated pursuant to Regulation (EC) No 384/96 after the date of entry into force of this Regulation, either on the basis of an application for initiation lodged after such date, or at the initiative of the Commission. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2005. For the Council The President B. BRADSHAW (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12).